APOLLO SOLAR ENERGY, INC. No. 485 Tengfei Third Shuangliu Southwest Airport Economic Development Zone Shuangliu, Chengdu People’s Republic of China 610207 September 23, 2015 VIA EDGAR Tia L. Jenkins Securities and Exchange Commission Division of Corporation Finance treet, N.E., Washington, DC 20549 Re: Apollo Solar Energy, Inc. Form 10-K for the Year Ended December 31, 2014 Filed June 25, 2015 File No. 000-12122 Dear Ms. Jenkins: I have received your letter dated September 8, 2015. My staff is organizing the information requested in your letter. However, the task of collecting the information regarding our mining properties, translating it into English, and preparing it in the form required by the SEC is time consuming. We expect to file a complete response to the Staff’s comments on or before October 20, 2015. Sincerely, /s/ Jiting He Jiting He Chief Executive Officer
